Citation Nr: 1317601	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-46 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals of an injury of muscle group VII of the left hand with traumatic arthritis of the third metacarpophalangeal (MP) joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from July 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2013, the Veteran and his wife testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

The service-connected residuals of an injury of muscle group VII of the left hand with traumatic arthritis of the third MP joint is shown to be manifested by a disability picture that more nearly approximates that of severe injury to muscle group VII of the Veteran's nondominant upper extremity. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a maximum 30 percent rating, but not higher, for residuals of an injury of muscle group VII of the left hand with traumatic arthritis of the third MP joint, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.55, 4.56, 4.73 Diagnostic Code 5307 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a September 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  The Veteran and his wife also provided testimony at a hearing before the undersigned in March 2013  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69 (2012).   During his hearing and in various VA examinations, the Veteran reported that he is right-handed.  Thus, the rating for the left wrist/hand disability on appeal is based on the criteria for a minor extremity. 

An April 1988 rating decision granted service connection for traumatic arthritis of the third MP joint, residuals of a shrapnel wound of the left forearm and hand, and assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  In an August 1988 rating decision, the RO determined that there was clear and unmistakable error in the April 1988 rating decision in failing to assign ratings for the Veteran's service-connected muscle injuries of the left arm and hand.  In that rating decision, the RO assigned a 10 percent rating for residuals of an injury to muscle group VII of the left hand with traumatic arthritis of the third MP joint, under 38 C.F.R. § 4.73 , Diagnostic Code 5307, and a separate 20 percent rating for residual shrapnel wound left forearm muscle group IX, under Diagnostic Codes 5309-8512. 

In September 2008, the Veteran submitted a claim for an increased rating for both left extremity muscle disabilities.  In a May 2009 rating decision, the RO continued the 10 percent rating for the left hand disability and granted a higher 40 percent rating for the left forearm muscle group injury.  The Veteran submitted his notice of disagreement in July 2009 specifically to the 10 percent rating for muscle group VII of the left hand.  The Veteran is also in receipt of a 10 percent rating for residual scars of the left forearm.  The combined rating for the Veteran's left upper extremity disabilities is 50 percent.  38 C.F.R. § 4.25 (2012).

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2012).  Upper extremity amputations are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5120 through 5125.  Ratings may differ based on whether the arm in question is the major (dominant) or minor (non-dominant) extremity. 

In the case at hand, the Veteran is right-handed.  Thus, his left arm is considered his minor extremity.  The relevant diagnostic codes provide for assignment of a 60 percent rating for amputation of the minor extremity below the insertion of the pronator teres and a 70 percent rating for amputation above the insertion of the pronator teres or for amputation below the insertion of the deltoid muscle.  Thus, the Veteran may receive a maximum, combined rating of 70 percent for his disabilities of the left upper extremity.  The Board is granting a higher 30 percent disability rating and the combined rating will not exceed the amputation rating.

The Veteran's service-connected residuals of an injury of muscle group VII of left hand with traumatic arthritis of the third MP joint is rated 10 percent pursuant to 38 C.F.R. 4.73, Diagnostic Code 5307 (2012) for a moderate muscle disability.  The Veteran is separately service-connected for residuals of a shrapnel wound of the left forearm, muscle group IX, and therefore, any findings related to that muscle group will not be considered in adjudicating the claim before the Board pertaining to muscle group VII.

Diagnostic Code 5307 pertains to disability of muscle group VII. A 10 percent rating is assigned for moderate injury of muscle group VII (non-dominant).  A 20 percent rating is assigned for moderately severe injury, and a 30 percent rating is assigned for severe injury of the non-dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307 (2012). 

An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence established that the muscle damage is minimal.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (2012).  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows:

Slight disability of muscles.  Type of injury:  Simple muscle wound without debridement or infection.  History and complaint:  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined above.  Objective findings:  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of muscle function or retained fragments in the muscle tissue.  38 C.F.R. § 4.56(d)(1) (2012).    

Moderate disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement or prolonged infection.  History and complaint:  Service department record or other evidence of in-service treatment of the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms as defined above, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings:  Entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue.  Some loss of deep fasciae or muscle substance or impairment of muscle tonus and loss of power or lower threshold or fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2012).   

Moderately severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound by a small, high-velocity missile or large low-velocity missile with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  History and complaint:  Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Entrance and (if present) exit scars indicating track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fasciae, muscle substance or normal firm resistance of muscles compared to the sound side.  Tests of strength compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2012).     

Severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint:   Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2012).  

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.   38 C.F.R. § 4.56(d)(4) (2012).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The evidence includes an October 2008 VA muscles examination report showing that the Veteran had wounds involving muscle group VII of a high velocity missile injury.  The examiner indicated that it was not a through and through injury.  The Veteran currently experienced pain, decreased coordination, increased fatigability, weakness and uncertainty of movement.  He had severe flare-ups weekly that lasted one to two days.  Cold weather causes flare-ups as does simply bumping his hand, which causes swelling.  He has used Motrin, but that was no longer effective.  The Veteran reported that he could not hold the steering wheel while driving, he dropped things, and he needed help buttoning and unbuttoning a shirt during a flare-up.  Physical examination revealed that the Veteran had a muscle that had been injured, destroyed, or traversed.  There was no intramuscular scarring.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The Veteran had a 2.5 centimeter long scar in the finger web between the left index and long fingers, it was not painful or tender to touch and was not adherent.  There were no separate entry and exit scars.  He also had a 2 centimeter scar over the MC joint of the long finger, that was not painful or tender to touch and not adherent.  Residuals of nerve damage was indicated as was motion of any joint that was limited by muscle disease or injury.  The Veteran was employed as a supervisor at a Juvenile Correction Center with no time lost from work during the last 12 month period.  The diagnosis was shrapnel wound of the  left forearm Muscle Group IX and left hand Muscle Group VII.  No significant occupational effects were noted.  

An October 2008 VA hand, thumb, and fingers examination report shows that the Veteran reported a history of overall decrease in left hand strength and a decrease in hand dexterity.   The Veteran also had pain, limited motion, swelling, deformity, weakness, stiffness, and locking of the left thumb.  He also had pain, limited motion, swelling deformity, weakness, and stiffness of the left index and left long finger.  The Veteran reported a history of flare-ups of his left thumb, index and long finger.  Precipitating factors were cold weather or bumping the hand.  Flare-ups occurred weekly, were severe and lasted one to 2 days.  He could not hold the steering wheel, could not twist jar tops or bottle tops, drops things, and could not button his shirt.  

Physical examination revealed that there was no ankylosis or deformity, there was no gap between the thumbs and fingers or fingers and proximal transverse crease of the hand on maximal flexion of the fingers.  There was weak grip of the left (3/5) as compared to the right (5/5).  The Veteran has decreased dexterity described as difficulty twisting bottle caps and jar lids and using tools.  He relied solely on his right hand for those tasks.  Range of motion testing of the left index finger and the left long finger revealed flexion 0 to 90 degrees with painful motion throughout, with pain after repetitive use also.  No additional lost of motion.  The Veteran demonstrated flexion in his left thumb from 0 to 50 degrees with pain throughout and additional pain after repetitive use, there was no additional loss of motion.  Left wrist dorsiflexion from 0 to 35 degrees, palmar flexion from 0 to 55 degrees with pain throughout, ulnar deviation from 0 to 40 degrees and radiation deviation from 0 to 20 degrees, with pain throughout each range of motion testing.  There was additional loss of motion due to pain with palmar flexion of the left wrist.  The Veteran had swelling of the base of the left thumb when compared to the right thumb.  The diagnosis was degenerative joint disease of the left hand with no significant effects on usual occupation.  Effects on usual daily activities ranged from none for feeding, bathing, toileting, to preventing for sports.  

An October 2008 private medical record shows that the Veteran reported that a few weeks earlier he woke up in the morning with swelling in his left hand involving the thumb, index finger, and middle fingers.  Physical examination revealed edema diffusely in the thumb and in the region of the volar A1 pulley.  His MP joints of the index and middle finger were edematous.  He had nearly full extension of the fingers, but a significant decrease in flexion of the thumb.  He had decreased flexion of the middle and index finger MP joints as he could not make a full fist.  He was tender to palpation over the middle finger MP joint and the volar A1 pulley of the thumb.  There was clicking and catching present.  X-rays revealed a metallic foreign body in the region of the distal metacarpal of the middle finger.  The middle finger MP joint was significantly degenerated and larger than the other MP joints.  

In a February 2009 letter from the Fredericksburg Orthopedic Associates, it was noted that the Veteran underwent a left trigger thumb release surgery in January 2009 with good results.  He was back to work and working out without any problems.  On physical examination his range of motion was very good and nontender to palpation.  He continued to have some osteoarthritis of the hands. 

A September 2012 VA muscles examination report shows that the Veteran had a penetrating muscle injury, such as a gunshot or shell fragment wound, described as a shrapnel injury to muscles in the left upper extremity.  He was right hand dominant.  The examiner reported that the Veteran had a muscle injury to both Group VII, left side affected, and Group IX, no side affected was indicated.  The VA examiner found that the Veteran had entrance and exit scars indicating track of missile through one or more muscle groups.  The Veteran was found to have palpation showing loss of deep fascia associated with the muscle injury and that the muscle injury affected muscle substance or function, to include some loss of muscle substance, muscles swelled and hardened abnormally in contraction, adaptive contraction of an opposing group of muscles, visible or measurable atrophy and a complaint that he could not button his shirt because of the injury.

The VA examiner also reported that the Veteran was found to have the signs and symptoms attributable to muscle injury that included loss of power, weakness, and lower threshold of fatigue, left side affected, muscle group IX, which was consistent at a more severe level.  He was also found to have fatigue-pain, left side affected to both group VII and group IX, no frequency or severity was noted.  Muscle strength testing and wrist flexion of group VII was 3/5.  The VA examiner also reported that the Veteran had muscle atrophy in his left forearm, which was 1 centimeter smaller than the right.  The Veteran occasionally used a brace.  X-rays revealed evidence of retained shell fragments or shrapnel, but no muscle group was identified.  EMG testing was not performed.  The examiner noted that the muscle injuries did not impact the Veteran's ability to work.  

A September 2012 VA hand and fingers examination report shows that the Veteran had flare-ups that impacted the function of his hand.  The Veteran stated that he could not button his shirt or tie his shoes.  His wife had to wash him sometimes.  He could not bend his hand upwards or close his left hand.  On physical examination, the Veteran was found to have limitation of motion or evidence of painful motion of his left thumb, index finger, and long finger.  There was no gap between the thumb pad and the fingers.  There was a gap less than 1 inch (2.5 centimeters) between the long finger and ring finger with the proximal transverse crease of the palm.  There was painful motion that began at a gap of less than 1 inch (2.5 centimeters), long finger and ring finger of the left hand.  The Veteran also had extension limited by no more than 30 degrees and painful motion that began at extension of no more than 30 degrees.  The left index finger and the left long finger were affected.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation of motion of any fingers after the test.  Same flexion and extension limitations were reported after the test.  The Veteran did not have any functional loss or functional impairment of any of the finger or thumbs.  He did have additional limitation of range of motion, reported as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement of the left thumb, index finger, and long finger and swelling, and deformity of the left index finger and long finder.  He had tenderness or pain to palpation for joints or soft tissue of the left hand.  Strength testing on the left as to hand grip was 3/5, compared to the right which was 5/5.  The Veteran did not have ankylosis of the thumb or fingers.  The examination revealed that the Veteran had related scars.  However, none of the scares were painful or unstable, or having a total area or related scars greater than 39 square centimeters (6 square inches).  Imaging studies revealed arthritis in the left hand.  The examiner opined that the Veteran's condition did not impact his ability to work.  

During the March 2013 Board hearing, the Veteran testified that that he could not grasp items and he dropped items.  He demonstrated for the undersigned his ability to make a fist, which was described by the undersigned on the record as "a loose fist. In other words, the joints of the fingers have all bent, but the fingers themselves are not tucked in to the palm."  The Veteran's representative agreed with that description.  The Veteran stated that he had daily swelling and pain and that his wife had to button his shirts and tie his shoes.  Often, he had to have his wife help with his socks and come to his shower to wring out a wash cloth.  He also stated he had some numbness.   The Veteran also reported that his left hand disability interfered with his work at a Juvenile Detention facility.  In this regard, he was unable to restrain and handcuff an out of control inmate, which put everyone's life in jeopardy.  He stated that there is no light duty at his job.  The Veteran's wife testified that she had to assist the Veteran with many tasks, including holding a toothbrush, and getting dressed and undressed.  Often, she observed him having hand tremors. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the objective medical evidence and complaints surrounding the Veteran's residual injury to muscle group VII of the left hand with traumatic arthritis of the third MP joint are more consistent with severe muscle injury.  There is a record of consistent complaints of cardinal signs and symptoms of impairment worse than that of moderately severe muscle injuries and in addition, the Veteran has clearly set forth that his service-connected disability has resulted in an inability to keep up with his work at a Juvenile Detention facility.   He has pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, decreased dexterity, and weak grip of the left (3/5) as compared to the right (5/5).  X-rays revealed a metallic foreign body in the region of the distal metacarpal of the middle finger.  

The Board finds that the evidence shows that, objectively, the Veteran's muscle injury has hallmarks of severe disability, as illustrated by the September 2012 VA muscle examination report.  The VA examiner reported that the Veteran had a penetrating muscle injury and that he had entrance scars indicating track of missile through one or more muscle groups.  He was found to have palpation showing loss of deep fascia associated with the muscle injury and that the muscle injury affected muscle substance or function, to include some loss of muscle substance, muscles swelled and hardened abnormally in contraction, adaptive contraction of an opposing group of muscles, and visible or measurable atrophy.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and probative evidence establishes that the Veteran's disability manifestations more nearly approximate the criteria for a severe muscle injury of muscle group VII.  Thus, a 30 percent rating is warranted during the entire period on appeal, the highest rating available under the applicable diagnostic codes.  

The Board has also considered whether separate ratings may be warranted under other diagnostic codes applicable to the arm.  However, although arthritis and limitation of both the left wrist, left fingers, and thumb has been found upon examination, the Board notes that limitations in flexion and extension in those joints were manifestations already considered to support a finding of severe impairment, and are contemplated by the criteria of Diagnostic Code 5307. Arthritis is rated based upon limitation of motion under Diagnostic Code 5003.  Thus, the assignment of a separate disability rating for either arthritis or limitation of motion of the wrist, fingers, or thumb would violate the rule against pyramiding by compensating the Veteran for identical manifestations under different diagnoses.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5205, 5206, 5207, 5214, 5215, 5228, 5229 (2012).

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during this appeal period has the Veteran's service-connected residuals of an injury of muscle group VII of the left hand with traumatic arthritis of the third MP joint been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2012).  The Board finds that the relevant schedular provisions clearly consider the symptomatology of the Veteran's service-connected disability.

There is no evidence of an exceptional or unusual disability picture which renders impracticable the application of the regular schedular standards for the service-connected disability.   The evidence does not show marked interference with employment beyond that which is already contemplated in the schedular criteria or frequent hospitalization due to the service-connected disability.  Therefore, the Board finds that referral for consideration for an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1)(2012); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board finds that a claim for a TDIU rating is not raised by the record. The evidence of record does not show that the Veteran is unemployable.  While the Veteran has reported that the disability interferes with employment, he is able to work.  The Board finds that a claim for TDIU is not raised by the rating issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

A 30 percent rating, but not higher, for residuals of an injury of muscle group VII of the left hand with traumatic arthritis of the third MP joint is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


